SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

172
CAF 14-00160
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF CHAUTAUQUA COUNTY DEPARTMENT
OF HEALTH AND HUMAN SERVICES, ON BEHALF OF
DIANE M. DEBOSE, PETITIONER-APPELLANT,

                      V                                             ORDER

JERMAINE L. HOLLOMAN, RESPONDENT-RESPONDENT.
(APPEAL NO. 17.)


JULIE B. HEWITT, MAYVILLE, FOR PETITIONER-APPELLANT.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered October 17, 2013 in a proceeding
pursuant to Family Court Act article 4. The order dismissed the
objection of the Chautauqua County Department of Health and Human
Services and affirmed the order of the Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs (see Matter of Chautauqua County
Dept. of Health & Human Servs. v Matteson, ___ AD3d ___ [Mar. 20,
2015]).




Entered:    March 20, 2015                      Frances E. Cafarell
                                                Clerk of the Court